DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/29/2021 has been entered. 

Notice of Supervisory Review
This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
Notice to Applicant
This action is in reply to the  filed on 3/29/2021.  
Claim 1 has been amended.
Claim 1-43  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0001]-[0004], [0012]) that current medical patient care involves various parties relying on one another to provide patient information. Importing, processing and interpreting medical data and geolocation data by computers can provide context to the presentation, diagnosis and treatment of patient diseases. So a need exists to organize these human interactions by delivering medical data using the steps of “communicating to devices, receiving physical locations, accessing personal medical data, correlating personal medical data to physical locations, responding to requests, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis,” etc.  Applicant’s system/method/computer readable medium/apparatus delivers medical data and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-43 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 17, 26 and 36 is/are directed to the abstract idea of “delivering medical data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0012]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-43 recite an abstract idea.
Claim(s) 1, 17, 26 and 36 is/are directed to the abstract idea of “delivering medical data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0012]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited 
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/method/apparatus/computer readable medium for performing the steps of “communicating to devices, receiving physical locations, accessing personal medical data, correlating personal medical data to physical locations, responding to requests, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis,” etc., that is “delivering medical data,” etc. The limitation of “communicating to devices, receiving physical locations, accessing personal medical data, correlating personal medical data to physical locations, responding to requests, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “communicating to devices, receiving physical locations, accessing personal medical data, correlating personal medical data to physical locations, responding to requests, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-43 recite an abstract idea. 
The claim(s) recite(s), in part, a system/method/apparatus/computer readable medium for performing the steps of “communicating to devices, receiving physical locations, accessing personal medical data, correlating personal medical data to physical locations, responding to requests, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis,” etc., that is “delivering medical data,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-43 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, memories, user- interface units, user-input units, communications units, medical diagnosis tools, networks, displays, mobile devices, laptops (Applicant’s Specification [0014], [0022], [0031]), etc.) to perform steps of “communicating to devices, receiving physical locations, accessing personal medical data, correlating personal medical data to physical locations, responding to requests, analyzing baseline models, deriving pre-configured medical conclusions, generating reports regarding a particular medical diagnosis,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, memories, user- interface units, user-input units, communications units, medical diagnosis tools, networks, displays, mobile devices, laptops, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the 
Dependent Claims
Dependent claim(s) 2-16, 18-25, 27-35 and 37-43 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-16, 18-25, 27-35 and 37-43 merely specify which information is used for various calculations or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims 2-16, 18-25, 27-35 and 37-43 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-16, 18-25, 27-35 and 37-43 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 17, 26 and 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-43 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0207371), in view of Gounares et al. (US 2009/0164236), further in view of Rice 439 (US 2011/0238439).

CLAIM 1  
As per claim 1, Johnson discloses: 
a medical service system (Johnson, [002], [0015], [0026) comprising: 
communication to one or more communication devices that track and determine physical locations of patients (Johnson, [002], [0015], [0026])
integrated into a communication subsystem (Johnson, Figure 1102 Patient Data Gathering Device 1, 110 Remote Device)
generate a report (Johnson, [0005] generating a report).


Johnson fails to expressly disclose:

a dataset assistant that responds to requests from the one or more communication devices for request to access particular personal medical digital data
on a computing device, performing machine-learning
through the machine learning.


However, Gounares et al. teach:
one or more servers configured to receive the physical locations of the patients from the one or more communication devices, wherein the one or more servers access personal medical digital data related to each of the patients and correlate the personal medical data digital to physical location of each of the patients (Gounares et al., Figure 8 Location Data, [0002] cell phones, handhelds, wireless Internet, portable digital assistants (PDAs), [0006] match, patient locations, [0028] patient physical location, [0030] transportation data can be evaluated to match a patient with an appointment based on…location, distance, health conditions, patient urgency, severity of condition, treatment, timeliness, frequency of visits, etc., [0034] system 300 can include a global positioning system (GPS) 304 that can provide geographic location for a patient, GPS 304 can be incorporated into any suitable portable device…, In general, any information and/or data collected or exposed from the patients 302 can be integrated with a secure manner so that information is kept private and confidential)
a dataset assistant that responds to requests from the one or more communication devices for request to access particular personal medical digital data (Gounares et al., [0041] accessible by an identified user over a network) 
on a computing device, performing machine-learning (Gounares et al., [0047] Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines…) can be employed)
through the machine learning (Gounares et al., [0047] Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines…) can be employed).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “one or more servers configured to receive the physical locations of the patients from the one or more communication devices, wherein the one or more servers access personal medical digital data related to each of the patients and correlate the personal medical data digital to physical location of each of the patients,” “a dataset assistant that responds to requests from the one or more communication devices for request to access particular personal medical digital data,” “on a computing device, performing machine-learning,” and “through the machine learning” as taught by Gounares matching of patients to treatments based on location data (Gounares et al., [0006]).

Johnson and Gounares et al. fail to expressly teach:
wherein the personal medical digital data is included in a baseline model stored in a computer database; and 
an analyzer configure to access and analyze the personal digital data in baseline model and derive standard pre-configured medical conclusions, temporal information from comparing and contrasting different data measurements at desired different periods of time
regarding a particular medical diagnose (sic).


However, Rice 439 teaches:
wherein the personal medical digital data is included in a baseline model stored in a computer database (Rice 439, [0072]-[0073], [0087], [0089], [0107] digital database); and 
an analyzer configure to access and analyze the personal digital data in baseline model and derive standard pre-configured medical conclusions, temporal information from comparing and contrasting different data measurements at desired different periods of time (Rice 439, [0003] biometric measurement, [0072]-[0073], [0087], [0089])
regarding a particular medical diagnose (sic) (Rice 439, [0110] a patient’s diagnosis).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein the personal medical digital data is included in a baseline model stored in a computer database,” “an analyzer configure to access and analyze the personal digital data in baseline model and derive standard pre-configured medical conclusions, temporal information from comparing and contrasting different data measurements at desired different periods of time,” and “regarding a particular medical diagnose (sic)” etc. as taught by Rice 439 within the system as taught by Johnson and Gounares et al. with the motivation of providing provide alerts, better diagnosis and better treatment when anomalies are identified in baseline and patient data (Rice 439, [0018]).

CLAIM 2   
As per claim 2, Johnson and Gounares et al. and Rice 439
teach the system of claim 1 and further disclose the limitations of:
wherein the one or more communication devices that track and determine physical locations of patients comprise at least one wireless tracking technology from Global Positioning System (GPS), Bluetooth, Cellular Telephone, IEEE 801.11 (WiFi), and Radio Frequency Identification (RFID) (Johnson, [0018]).


CLAIM 3   
As per claim 3, Johnson and Gounares et al. and Rice 439
teach the system of claim 1 and further disclose the limitations of:
wherein the one or more communication devices that track and determine physical locations of patients comprise cellular telephones, computing devices, personal tracking devices, and physical monitoring devices (Johnson, [0015]).


CLAIM 4    
As per claim 4, Johnson and Gounares et al. and Rice 439
teach the system of claim 1 and further disclose the limitations of:
wherein the one or more servers access personal medical digital data from one or more databases (Johnson, [0024]).


CLAIM 5   
As per claim 5, Johnson and Gounares et al. and Rice 439
teach the system of claim 4 and further disclose the limitations of:
wherein information in the one or more databases comprise one or more of the following: personal information records, public health records, health insurance records, personal medical history records, personal medical care records, personal drug prescriptions records, healthcare organization and facility information, pharmacopeia data records, health care content libraries, government information records, marketing information libraries, and genomic libraries (Johnson, [0021]).


CLAIM 6    
As per claim 6, Johnson and Gounares et al. and Rice 439
teach the system of claim 1 and further disclose the limitations of:
wherein physical location of each of the patients is related to a health service action (Gounares et al., [0042]).


The obviousness of combining the teachings of Gounares et al. with the system as taught by Johnson is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Johnson and Gounares et al. and Rice 439
teach the system of claim 1 and further disclose the limitations of:
wherein the one or more servers further provide personal medical digital data and physical data location related to each of the patients to health care providers that is used for medical service of each of the patients (Gounares et al., [0023]).




CLAIM 8    
As per claim 8, Johnson and Gounares et al. and Rice 439
teach the system of claim 7 and further disclose the limitations of:
wherein the physical data location to each of the patients is provided to other parties including succeeding health care providers (Gounares et al., [0028]).


The obviousness of combining the teachings of Gounares et al. with the system as taught by Johnson is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 9   
As per claim 9, Johnson and Gounares et al. and Rice 439
teach the system of claim 7 and further disclose the limitations of:
wherein the health care providers are authenticated as to ability to receive physical data location to each of the patients (Gounares et al., [0045]).


The obviousness of combining the teachings of Gounares et al. with the system as taught by Johnson is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 10    
As per claim 10, Johnson and Gounares et al. and Rice 439
teach the system of claim 7 and further disclose the limitations of:
wherein the health care providers are authorized by each of the patients as to ability to receive physical data location specific to each of the patients (Gounares et al., [0045]).

The obviousness of combining the teachings of Gounares et al. with the system as taught by Johnson is discussed in the rejection of claim 1, and incorporated herein.


CLAIM 11 
As per claim 11, Johnson and Gounares et al. and Rice 439
teach the system of claim 7 and further disclose the limitations of:
wherein each of the patients are confirmed as to authorization of health care providers to receive physical data location as to each of the patients (Gounares et al., [0045]).




CLAIM 12    
As per claim 12, Johnson and Gounares et al. and Rice 439
teach the system of claim 7 and further disclose the limitations of:
further comprising updating a patient's personal information based on a visit to one or more or the health care providers (Gounares et al., [0041]).


The obviousness of combining the teachings of Gounares et al. with the system as taught by Johnson is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 13    
As per claim 13, Johnson and Gounares et al. and Rice 439
teach the system of claim 1 and further disclose the limitations of:
wherein the one or more servers further provide one or more of predetermined diagnosis, probability of disease progression, health care outcome, and patient needs, as to location of each of the patients (Gounares et al., [0002], [0006], [0028], [0030], [0034]).


The obviousness of combining the teachings of Gounares et al. with the system as taught by Johnson is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 14 
As per claim 14, Johnson and Gounares et al. and Rice 439
teach the system of claim 1 and further disclose the limitations of:
wherein the one or more servers further identifies particular patient care as to patients depending on personal medical digital data related to physical location of each of the patients (Gounares et al., [0002], [0006], [0028], [0030], and [0034]).


The obviousness of combining the teachings of Gounares et al. with the system as taught by Johnson is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 15    
As per claim 15, Johnson and Gounares et al. and Rice 439
teach the system of claim 1 and further disclose the limitations of:
wherein the one or more servers further notifies interested third parties (Gounares et al., [0039]).




CLAIM 16    
As per claim 16, Johnson and Gounares et al. and Rice 439
teach the system of claim 1 and further disclose the limitations of:
wherein the one or more servers further provides alerts related to one or more of the following: prescriptions; medical claims regarding service; duration of expected medical service, correlation of service as to determined geolocation of patient, context of service billed as to determined geolocation of patient; an alert as to expected time of service over a determined timeframe; geolocation inconsistent with other information; inconsistent location of provider as to geolocation of patient (Gounares et al., [0007]).


The obviousness of combining the teachings of Gounares et al. with the system as taught by Johnson is discussed in the rejection of claim 1, and incorporated herein.

CLAIMS 17-25 
As per claims 17-25, claims 17-25 are directed to an apparatus. Claims 17-25 recite the same or similar limitations as those addressed above for claims 1-16. Claims 17-25 are therefore rejected for the same reasons set forth above for claims 1-16.

CLAIMS 26-35 
As per claims 26-35, claims 26-35 are directed to a computer readable medium. Claims 26-35 recite the same or similar limitations as those addressed above for claims 1-16. Claims 26-35 are therefore rejected for the same reasons set forth above for claims 1-16.

CLAIMS 36-43 
As per claims 36-43, claims 36-43 are directed to a method. Claims 36-43 recite the same or similar limitations as those addressed above for claims 1-16. Claims 36-43 are therefore rejected for the same reasons set forth above for claims 1-16.

Response to Arguments
Applicant’s arguments filed 3/29/2021 with respect to claims 1-43 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 3/29/2021.
Applicant’s arguments filed on 3/29/2021 with respect to claims 1-43 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Johnson, Gounares et al. and Rice 439 do not render obvious the present invention because Johnson, Gounares et al. and Rice 439 do not disclose “integrated into a communication subsystem,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claim 1 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Johnson, Gounares et al. and Rice 439 to the amended limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Applicant did not make any specific arguments to traverse the 101 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626